IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GINO'S BAR, INC.,                        : No. 38 WAL 2019
                                         :
                    Respondent           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA LIQUOR CONTROL              :
BOARD,                                   :
                                         :
                    Petitioner           :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.